Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the top edge".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moss (US Pub no 2003/0062366).
With respect to claim 1, Moss shows a bucket lid (20) assembly being configured to have a mixing wand (34) extended there through for mixing contents of a bucket without spillage, said assembly comprising: a lid having flat portion (center portion) and a channel portion (see drawing below)  being integrated into said flat portion, said 

    PNG
    media_image1.png
    293
    531
    media_image1.png
    Greyscale

With respect to claim 2, Moss shows wherein said mixer opening (the center above with arrow ) is centrally positioned in said flat portion, said flat portion having a perimeter edge being continuously arcuate about said mixer opening, said flat portion has a lip (24) extending downwardly from said perimeter edge, said lip being coextensive with said perimeter edge.
With respect to claim 3, Moss shows wherein said channel portion has a lower bounding surface extending between a first lateral bounding surface and a second 
With respect to claim 4, Moss shows wherein a bucket space is defined between said lip (24) and said first lateral bounding surface, said first lateral bounding surface being coextensive with said lip (24), said bucket space insertably receiving the top edge (14) of the bucket. (see above drawing)
Allowable Subject Matter
Claim 6, is allowed.
Claim 5, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHAWN M BRADEN/Primary Examiner, Art Unit 3736